Citation Nr: 0114195	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dated in April 2000.  That decision denied the 
veteran's claims of entitlement to non-service-connected 
pension benefits.  The denial was duly appealed and the 
veteran's claim has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran claims entitlement to non-service-connected 
pension benefits based in part upon his alleged need for aid 
and attendance.  The veteran reported a gross income of 
$16,692 per year, beyond the maximum annual pension payable 
when he filed his claim of $14, 467.  If the veteran is 
should be rated in need of aid and attendance, he would be 
entitled to exclude payments for an in home attendant 
directly related to medical care pursuant to 38 C.F.R. 
§ 3.272 (2000).  Based upon the evidence of record, such an 
exclusion from income would lower the veteran's income well 
below the maximum annual pension payable.  Reference to the 
Veterans' Benefits Administration (VBA) Adjudication Manual 
M21-1, Part IV, Chapter 16.31b(2) provides:

	(2)  In-Home Attendants.  The following guidelines 
apply to allowing a medical expense deduction for fees 
paid to an in-home attendant:

	(a)  Disabled Person A/A or Housebound.  If the 
disabled person has been rated housebound or in need of 
A&A by VA, allow all fees paid to an in-home attendant 
as long as the attendant provides some medical or 
nursing services for the disabled person.  The attendant 
does not have to be a licensed health professional.  All 
reasonable fees paid to the individual for personal care 
of the disabled person and maintenance of the disabled 
person's immediate environment may be allowed.  This 
includes such services as cooking for the disabled 
person and housecleaning for the disabled person.  It is 
not necessary to distinguish between "medical" and 
"nonmedical" services.  However, services which are 
beyond the scope of personal care of the disabled person 
and maintenance of the disabled person's immediate 
environment may not be allowed.

	(b)  Disabled Person Not A/A or Housebound.  If the 
disabled person has not been rated housebound or in need 
of A&A by VA, allow expenses paid to an in-home 
attendant only if the attendant is a licensed health 
professional.  All reasonable fees paid to the licensed 
health professional for personal care of the disabled 
person and maintenance of the disabled person's 
immediate environment may be allowed.  This includes 
such services as cooking for the disabled person and 
housecleaning for the disabled person.  It is not 
necessary to distinguish between "medical" and 
"nonmedical" services.  However, services which are 
beyond the scope of personal care of the disabled person 
and maintenance of the disabled person's immediate 
environment may not be allowed.

NOTE:  The term "licensed health professional" as used in 
this paragraph refers to an individual licensed to furnish 
health services by the state in which the services are 
provided.  The term includes registered nurses, licensed 
vocational nurses and licensed practical nurses.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107).  
The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Absent a VA medical examination the determination of 
entitlement to aid and attendance can not be determined.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded a VA 
examination to determine need for aid and 
attendance.  The claims folder should be 
made available to the examiner for review 
before the examination.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



